DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

In the amendment filed on 20 April 2021, the following changes have been made: claims 1, 10, and 15 have been amended. Claims 2-5 and 16-17 have been canceled.
Claims 1, 6-11, 13-15, and 19-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-11, 13-15, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1 and 2-9), process (claims 10-11 and 13-14), and article of manufacture (claims 15 and 19-20) which recite steps of a processor configured to receive from a first user device collaborating on a medical image as a presenter within a collaboration session for the medical image, presentation state information representing a current presentation state of the medical image as displayed on a display device of the first user device as modified by a user interaction of a presenter of the collaboration session, automatically modify the medical image based on the presentation state information to mirror the user interaction with the medical image as displayed on the display device of the first user device, and automatically transmit the medical image as modified based on the presentation state information to a second user device collaborating on the medical image as a collaborator of the collaborator session. 
These steps of diagnostic image collaboration, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing the interactions between humans.  For example, but for the language describing steps as performed by using an electronic processor, everything else in the context of this claim encompasses human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of as organizing human activity but for the recitation of generic computer components, then it falls within the 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 6-9, 11, 13-14, and 19-20 reciting particular aspects of diagnostic image collaboration are methods of organizing human activity but for recitation of generic computer components).    
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of  mirroring the user interaction with the medical image as displayed on the display device of the first user device, see applicant’s specification [0002] to [0038], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as modify the medical image based on the presentation state information amounts to selecting a particular data source or type of data to be manipulated; modifying the medical image by at least one selected from a group of zoom level, size and layout or configuration which amounts to insignificant application, see MPEP 2106.05(g))
Dependent 6-9, 11, 13-14, and 19-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims  6-9, 11, 13-14, and 19-20, additional limitations which amount to invoking 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as automatically transmit the medical image as modified based on the presentation state information to a second user device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); modifying the medical image by at least one selected from a group of zoom level, size and layout or configuration which amounts to insignificant application, see Ahmed [0064] “For example, a presentation state can include label information (e.g., label type, position, etc.), windowing value, zoom value, scrolling (e.g., panning) value, rotation, and/or US20170195377A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-11, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US20170195377A1) in view of Mariotti et al. (US20110126127A1).
Regarding claim 1, Ahmed discloses an electronic processor included in the server and configured to: receive, from the first user device collaborating on a medical image as a presenter within a collaboration session for the medical image ([0011] “Certain examples provide a tangible computer-readable storage medium including computer program code to be 
the current presentation state of the medical image including at least one selected from a group consisting of a zoom level of the medical image as displayed on the display device of the first user device, a size of the medical image as displayed on the display device of the first user device, and a layout or configuration of the medical image as displayed on the display device of the first user device ([0171] “CPI maintains the consistency of presentation for grayscale images and their presentation state information (including, e.g., user annotations, shutters, flip/rotate, display area, and zoom).”)
automatically modify the medical image based on the presentation state information to mirror the user interaction with the medical image as displayed on the display device of the first user device ([0042] “In certain examples, the user interface 114 includes various tools to facilitate image manipulation and annotation, workflow management, and reporting, among other things.” [0037] “Real-time collaboration synchronizes, in real-time or near real-time, medical studies shared between clinicians by automatically applying event actions and states performed on one device to all collaborating devices.”)
wherein automatically modifying the medical image includes modifying at least one selected from a group consisting of a zoom level of the medical image, a size of the medical image, and a layout or configuration of the medical image ([0064] “A presentation state, such as a GSPS, is an independent DICOM service-object pair (SOP) Instance that includes information regarding how a particular image is to be displayed. For example, a presentation state can include label information (e.g., label type, position, etc.), windowing value, zoom value, scrolling (e.g., panning) value, rotation, and/or other visual display element defined within the DICOM standard. A presentation state can be applied to an image so that the image is displayed with the visual specifications defined by the presentation state.” [0168] “ In other words, graphic objects, annotations, spatial transforms, window/mouse level commands, ultrasound cine loops, etc., performed on a presenter device (for unidirectional collaboration) or on any collaborating device (for bidirectional collaboration) are effected on the viewers of all other collaborating devices.”)
automatically transmit the medical image as modified based on the presentation state information to the second user device collaborating on the medical image as a collaborator of the collaboration session ([0171] “CPI maintains the consistency of presentation for grayscale images and their presentation state information (including, e.g., user annotations, shutters, flip/rotate, display area, and zoom). In an example, the viewport CPI state would be captured upon each event action and serialized into XML. This 

Ahmed does not disclose however Mariotti teaches presentation state information representing a current presentation state of the medical image as displayed on a display device of the first user device as modified by a user interaction of the presenter of the collaboration session ([0038] “As the client is in a session, the system is providing updates to each client's computer at a rapid frame rate so each client computer is perceivably displaying the same image. In other words, the TIMS server 2 periodically updating the medical image to each of the client's computers with synchronized signals sent over the local area network 3 such that all images on all client computer displays are the same, including sending clients drawing, annotating, and telestrating illustrations 21,22,23 over the medical image 13 whenever a participant client pauses.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the presentation state represents the presentation state of the medical image as displayed on a display device as part of a collaboration session.. The motivation for the combination of prior art elements is to provide the 
Regarding claim 6, Ahmed discloses wherein the collaboration session is a web-based collaboration session ([0053] “The collaboration infrastructure 304 is a suite of tools that are leveraged to facilitate various forms of collaboration. In an example, the collaboration infrastructure 304 includes XMPP (e.g., OPENFIRE® XMPP) infrastructure 316 to facilitate instant messaging; CISCO® instant messaging (IM) and Presence 318 and/or CISCO® TelePresence Video Communication Server (VCS) and CISCO® Unified Communications Manager (CUCM) 320 to facilitate audio and/or video chat; VSEE®, WEBEX®, or CITRIX® 322 to facilitate screen sharing and/or video chat; and a WebSocket manager 324 to manage real-time collaborations. In other examples, alternative third-party and/or custom tools are utilized.”)
Regarding claim 7, Ahmed discloses wherein the collaboration session is a web-based collaboration session ([0012] “Certain examples provide a method including receiving, from a first device, a request to initiate a collaboration session with a second device, the collaboration session including a medical study.”)
Regarding claim 8, Ahmed discloses wherein the electronic processor is further configured to prompt the second user device to join the collaboration session ([0012] “The example method includes receiving, from the second device, an acceptance of the request. The example method 
Regarding claim 9, Ahmed discloses wherein the presentation state information includes a property of the medical image displayed on the display device of the first user device as modified by a user of the first user device ([0010] “In addition, the example system includes a context manager to manage context information to describe a state of the medical study as it is displayed on the first device.” [0037] “Screen share and video collaboration enables collaboration between clinicians by transmitting video, such as a video capture of a user interface, to collaborating clinicians. Smartlink facilitates sharing discrete states of medical studies, as modified by a clinician, by creating and sharing bookmarks including meta-information that describes the current state of a study.” [0061] “The context/state manager 350 describes the current state of a viewer in several ways including, for example, viewport context information (e.g., study, series, and image information), hanging protocol, and presentation state, such as Grayscale Softcopy Presentation State (GSPS) information, among other things.”)
Regarding claim 10, Ahmed discloses displaying, with an electronic processor included the a first user device used by a presenter, the medical image on a display device of the first user device ([0011] “Certain examples provide a tangible computer-readable storage medium including computer program code to be executed by a processor to implement a medical collaboration system.” [0197] “At 1706, the first imaging desktop 1612 captures 
transmitting an invitation to a collaborator via the second user device to join a collaboration session for the medical image ([0058] “The interrupt workflow 340 operates in conjunction with a collaboration tool (e.g., the Smartlink tool 338) to manage active studies upon acceptance of a collaboration request (e.g., a Smartlink request), and is also described in further detail below.” [0180] “At 1412, the collaboration server 1302 receives a payload from the first and/or second devices 1308, 1310, describing event actions and states of their respective viewers 1316, 1324.”)
in response to receiving an acceptance of the invitation from the second user device, transmitting presentation state information from the first user device to the server ([0180] “At 1412, the collaboration server 1302 receives a payload from the first and/or second devices 1308, 1310, describing event actions and states of their respective viewers 1316, 1324.” [0171] “In an example, Grayscale Softcopy Presentation State (GSPS per Part-6 DICOM) encoding is used to capture consistently and render presentation state on each respective collaborating viewer.” [0018] “FIG. 6 illustrates a flow diagram of an example method of facilitating medical diagnostic collaboration between devices via a collaboration server.”)
the current presentation state of the medical image including at least one selected from a group consisting of a zoom level of the medical image as displayed on the display device of the first user device, a size of the medical image as displayed on the display device of the first user device, and a layout or configuration of the medical image as displayed on the display device of the first user device ([0171] “CPI maintains the consistency of presentation for grayscale images and their presentation state information (including, e.g., user annotations, shutters, flip/rotate, display area, and zoom).”)
the server configured to automatically modify the medical image based on the presentation state information ([0042] “In certain examples, the user interface 114 includes various tools to facilitate image manipulation and annotation, workflow management, and reporting, among other things.” [0048] “Zero footprint and zero or silent deployment can be facilitated by server-side rendering of images. For example, image processing of advanced applications can occur on a server, rather than the client.”)
and automatically transmit the medical image as modified to the second user device ([0102] “At 614, the collaborating clients (e.g., the first device 504 and the second device 506) initiate a peer-to-peer media transfer session over the signaling channel 528 established via the collaboration server 502. Thus, the first device 504 can share its desktop screen with the second device 506.”)
during the collaboration session, transmitting subsequent presentation state information from the first user device to the server representing a subsequent presentation state of the medical image as displayed on the display device of the first user device as modified by the presenter using the first user device ([0060] “The payload transformers 348 manage serializing information into a payload type (e.g., eXtensible Markup Language (XML) or JavaScript Object Notation (JSON)) for transmission to the collaboration server (e.g., the collaboration server 102), and de-serializing information received from the collaboration server (e.g., the collaboration server 102).” [0046] “The collaboration workflow manager 126 includes tools through which a user of the first device 108 can initiate and carry out collaboration between other devices, such as with the second device 110.” [0037] “Smartlink facilitates sharing discrete states of medical studies, as modified by a clinician, by creating and sharing bookmarks including meta-information that describes the current state of a study.”) 


Ahmed does not disclose however Mariotti teaches the presentation state information representing a current presentation state of the medical image as displayed on the display device of the first user device ([0038] “As the client is in a session, the system is providing updates to each client's computer at a rapid frame rate so each client computer is perceivably displaying the same image.….all images on all client computer displays are the same, including sending clients drawing, annotating, and telestrating 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the presentation state represents the presentation state of the medical image as displayed on a display device as part of a collaboration session.. The motivation for the combination of prior art elements is to provide the ability for clients view the same medical image and illustrations (See Mariotti, Abstract).
Regarding claim 11, Ahmed discloses wherein the server is configured to modify the medical image ([0048] “Zero footprint and zero or silent deployment can be facilitated by server-side rendering of images. For example, image processing of advanced applications can occur on a server, rather than the client.”)
to mirror the medical image as displayed on the display device of the first user device ([0037] “Real-time collaboration synchronizes, in real-time or near real-time, medical studies shared between clinicians by automatically applying event actions and states performed on one device to all collaborating devices. Interrupt workflow facilitates seamless transitions between active studies and studies launched through collaboration tools.”)
Regarding claim 13, Ahmed does not disclose however Mariotti teaches wherein transmitting the subsequent presentation state information to the server includes transmitting the subsequent presentation state information to the server periodically ([0012] “Appending the files to the server periodically can be performed in a synchronous manner or asynchronous manner.”) 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to transmit a model periodically. The motivation for the combination of prior art elements is to provide the ability for clients view the same medical image and illustrations on the same medical image (See Mariotti, Abstract).
Regarding claim 14, Ahmed does not disclose however Mariotti teaches wherein transmitting the subsequent presentation state information to the server includes transmitting the subsequent presentation state information to the server in response to a modification of the medical image by the presenter. ([0012] “All illustrations are managed by the TIMS server based on a file sharing scheme where new illustrations keep getting appended to the file on the TIMS server.…. This process of multi-layer multi user illustration appending and updating on the TIMS server on any underlying image, including video, without sacrificing bandwidth is novel to this invention.”) 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method 
Regarding claim 15, Ahmed discloses receiving presentation state information for a medical image ([0177] “At 1406, the collaboration server 1302 receives a context object from the first device 1308 describing the current state of the first viewer 1316 of the first device.”)
the current presentation state of the medical image including at least one selected from a group consisting of a zoom level of the medical image as displayed on the display device of the presenter device, a size of the medical image as displayed on the display device of the presenter device, and a layout or configuration of the medical image as displayed on the display device of the presenter device ([0171] “CPI maintains the consistency of presentation for grayscale images and their presentation state information (including, e.g., user annotations, shutters, flip/rotate, display area, and zoom).”)
automatically modify the medical image based on the presentation state information to mirror the user interaction with the medical image as displayed on the display device of the first user device ([0042] “In certain examples, the user interface 114 includes various tools to facilitate image manipulation and annotation, workflow management, and reporting, among other things.” [0037] “Real-time collaboration synchronizes, in real-time or near 
wherein automatically modifying the medical image includes modifying at least one selected from a group consisting of a zoom level of the medical image, a size of the medical image, and a layout or configuration of the medical image ([0064] “A presentation state, such as a GSPS, is an independent DICOM service-object pair (SOP) Instance that includes information regarding how a particular image is to be displayed. For example, a presentation state can include label information (e.g., label type, position, etc.), windowing value, zoom value, scrolling (e.g., panning) value, rotation, and/or other visual display element defined within the DICOM standard. A presentation state can be applied to an image so that the image is displayed with the visual specifications defined by the presentation state.” [0168] “ In other words, graphic objects, annotations, spatial transforms, window/mouse level commands, ultrasound cine loops, etc., performed on a presenter device (for unidirectional collaboration) or on any collaborating device (for bidirectional collaboration) are effected on the viewers of all other collaborating devices.”)
automatically transmitting the medical image as modified to a collaborator device for display on a display device of a collaborator device ([0171] “CPI maintains the consistency of presentation for grayscale images and their presentation state information (including, e.g., user 

Ahmed does not disclose however Mariotti teaches presentation state information representing a current presentation state of the medical image as displayed on a display device of the first user device as modified by a presenter ([0038] “As the client is in a session, the system is providing updates to each client's computer at a rapid frame rate so each client computer is perceivably displaying the same image. In other words, the TIMS server 2 periodically updating the medical image to each of the client's computers with synchronized signals sent over the local area network 3 such that all images on all client computer displays are the same, including sending clients drawing, annotating, and telestrating illustrations 21,22,23 over the medical image 13 whenever a participant client pauses.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the presentation state represents the presentation state of the medical image as displayed on a display device as part of a collaboration session.. 
 Regarding claim 19, Ahmed discloses wherein receiving the presentation state information includes receiving the presentation state information from the presenter device ([0177] “At 1406, the collaboration server 1302 receives a context object from the first device 1308 describing the current state of the first viewer 1316 of the first device.” [0060] “The payload transformers 348 manage serializing information into a payload type (e.g., eXtensible Markup Language (XML) or JavaScript Object Notation (JSON)) for transmission to the collaboration server (e.g., the collaboration server 102), and de-serializing information received from the collaboration server (e.g., the collaboration server 102).” [0238] “The coded instructions 1932 of FIGS. 4, 6, 8, 10, 12, 14, 17 and 18 may be stored in the mass storage device 1928, in the volatile memory 1914, in the non-volatile memory 1916, and/or on a removable tangible computer readable storage medium such as a CD or DVD.”)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US20170195377A1) in view of Day et al. (US20150091778A1).
Regarding claim 20, Ahmed does not explicitly disclose however Day teaches wherein automatically modifying the medical image based on presentation state information includes automatically setting a display property of the medical image to a value included in the presentation state information ([0080] “In some embodiments, the hanging protocol or 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where automatic modification of the medical image on the collaborator device is based on the presentation state information on the presenter device. The motivation for the combination of prior art elements is to allow the user to identify and assess the relevant image features (See Day, Background).

Response to Arguments
Applicant’s arguments filed on 20 April 2021 have been considered but are not fully persuasive.
Regarding the 101 rejection, applicant argues from page 6 to page 8 that under Step 2A Prong 1 the examiner has failed to identify any specific claim elements that are directed to the abstract idea and appears to have generalized the claims as being directed to “diagnostic image collaboration”. The applicant states that 

Examiner disagrees with the applicant’s arguments. Examiner asserts that in the present action specific claim elements have been identified. The claims are directed to methods of organizing human activity because as a whole the claims manage the interactions between humans in a collaboration session which would fall under the sub-grouping of social activities. Reciting computer components does not preclude a claim from reciting an abstract idea. For example, a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, 

From page 9 to page 10 the applicant argues that under Step 2A Prong 2 the claims, when properly considered as a whole, the claims recite a practical application of any alleged abstract idea because the claims recite in improvement in technology (e.g., data collaboration technologies). The applicant points to paragraph [0004] and [0005] which describes the deficiencies existing collaboration systems suffer from. Applicant asserts that the improvements to the deficiencies are recited in the claims through the specific transmission of data 

Examiner disagrees with this argument. While the specification points out the existing deficiency in current collaboration systems, there is no nexus between the claimed features and how the identified problem with existing collaboration systems is being solved. Specifically, there is no indication in the claim language of the particular manner in which the system is maintaining the same image quality through the specific transmission and processing of data between a server and devices collaborating on a medical image (i.e. how the synchronization is maintained). The amendments in the present application are more of a particular display of data rather than a particular collaboration system. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The independent claims do not meet the condition set forth by the courts and are not integrated into a practical application.

On page 11 to 12 the applicant argues that under Step 2B the currently pending claims recite a specific discrete implementation of providing diagnostic image collaboration. Applicant sees little distinction between the specific technology 

Examiner disagrees with the applicant’s argument. Examiner asserts that Bascom is not similar to the present application because Bascom claimed a technology-based solution to filter content on the Internet while the present application is directed to diagnostic collaboration systems. The courts identified that BASCOM provided a technical improvement in the art while the present application does not. Since the claimed invention is not a technical improvement over existing systems, as stated previously, it therefore cannot recite a “specific, discrete implementation” of providing diagnostic image collaboration. Thus, the claimed elements do not amount to significantly more than the judicial exception. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, the applicant’s argues on page 13 that Marotti does not teach “presentation state information representing a current presentation state of the medical image”. Applicant asserts that Mariotti at most discloses transmitting user annotations or notes between collaborators in a collaboration session, Mariotti fails to teach or suggest transmitting or receiving any type of presentation state information representing a current presentation state of the medical image, wherein the current presentation state includes “at 

Examiner disagrees with the applicant’s arguments. Examiner asserts that Ahmed has been cited to teach the added limitations regarding “at least one selected from a group consisting of a zoom level of the medical image as displayed on the display device of the first user device, a size of the medical image as displayed on the display device of the first user device, and a layout or configuration of the medical image as displayed on the display device of the first user device” and modifying at least one of these features. Mariotti still teaches the mirroring aspect of displaying the current presentation state of the medical image as displayed on a display device of the first user device. 

On page 14 the applicant argues that Mariotti does not teach transmitting illustrations periodically. Specifically, Mariotti is only concerned with exchanging illustrations and not the specific presentation state information recited in independent Claims 1, 10, and 15. Applicant asserts that Mariotti has no need to  At most Mariotti discloses transmitting illustrations in response to specific user interaction and not in a periodic fashion.

Examiner disagrees with the applicant’s arguments. Examiner asserts that Ahmed has been cited to teach the specific aspects of the presentation state. Examiner also points out that Mariotti does indeed periodically transmits periodically presentation state both in a synchronized or an unsynchronized manner. For a synchronized manner [0038] elaborates on this aspect by stating that “as the client is in a session, the system is providing updates to each client's computer at a rapid frame rate so each client computer is perceivably displaying the same image. In other words, the TIMS server 2 periodically updating the medical image to each of the client's computers with synchronized signals sent over the local area network 3 such that all images on all client computer displays are the same, including sending clients drawing, annotating, and telestrating illustrations 21,22,23 over the medical image 13 whenever a participant client pauses.” Additionally, Figure 4 shows that the periodic transmission is not limited to illustrations by disclosing the ability to zoom and adjust the size (specific aspects of the presentation state) for a collaboration session. 


Prior Art Cited but not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
Share and Exchange Medical Images Anywhere with PowerShare. (2014, September 29). Retrieved from https://www.nuance.com/healthcare/diagnostics-solutions/radiology-network/powershare-medical-image-sharing.html.
This reference is relevant since it discloses a web-based collaboration tool for medical images.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626